DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "calculate an air volume of air supplied to the cooling device, by applying the heat extraction amount to air volume dependence of the heat extraction amount, being derived by use of air volume dependence of a difference temperature between a temperature of the refrigerant and a temperature of exhaust air from the heating element, and the heat transfer characteristic, the air volume dependence of the difference temperature being derived by use of the intake air temperature, the power consumption, and the refrigerant information; and the calculated air volume." The closest prior art of record Patel (US Publication No.: 2004/0264124) discloses a cooling system with temperature sensors and calculating the heat dissipation determining mass air flow of specific heat capacity and difference in temperature across the computer system (Para 0032-0033), but not determining the air volume of air supplied by using an extraction amount between a temperature of refrigerant and exhaust air from the heating element as claimed. Although it is well known to provide temperature sensors and volume sensors to use for calculations, there is no teaching in the prior art of record that would, reasonably and absent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763